The record supports the Family Court’s determination that, based on a preponderance of the credible evidence, the former wife committed a family offense, warranting the issuance of the order of protection (see Family Ct Act § 812 [1]; § 832; Matter of Hogan v Hogan, 271 AD2d 533).
Under the facts of this case, the Family Court’s failure to hold a dispositional hearing does not require reversal (see Matter of Annie C. v Marcellus W., 278 AD2d 177; Matter of Quin*813tana v Quintana, 237 AD2d 130; cf. Matter of Alice C. v Joseph C., 212 AD2d 698). Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.